25 So. 3d 696 (2010)
Christopher AFFENITO, Appellant,
v.
STATE of Florida, Appellee.
No. 2D08-6140.
District Court of Appeal of Florida, Second District.
January 20, 2010.
Christopher J. Affenito, pro se.
CRENSHAW, Judge.
Christopher Affenito appeals the denial of his motions for jail credit filed pursuant *697 to Florida Rule of Criminal Procedure 3.800(a). Affenito, in part, sought 77 days of jail credit in case 01-6403 for time he spent in jail from July 26, 2002, to October 11, 2002. We find the resolution of this jail credit claim requires factual determinations that are not apparent in the record and cannot be raised in a rule 3.800(a) motion. See Ericson v. State, 932 So. 2d 311 (Fla. 2d DCA 2006). Therefore, we affirm the trial court's orders without prejudice to any right Affenito may have to file a timely and facially sufficient sworn motion seeking jail credit under Florida Rule of Criminal Procedure 3.850. Id. Such motion should not be deemed successive. Id. Finally, because the time for Affenito to file a rule 3.850 motion expired during the pendency of this appeal, "we authorize him to file a motion pursuant to rule 3.850 within sixty days from the date of the mandate issued in this proceeding, which motion the trial court should treat as timely filed." Clifton v. State, 905 So. 2d 1042, 1043 (Fla. 2d DCA 2005).
Affirmed.
WALLACE and LaROSE, JJ., Concur.